Dismissed and Memorandum Opinion filed July 24, 2008







Dismissed
and Memorandum Opinion filed July 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00493-CV
____________
 
AARON RUSH, Appellant
 
V.
 
FANNIE MAE a/k/a FEDERAL NATIONAL MORTGAGE
ASSOCIATION, Appellee
 
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 886176
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed May 7, 2007.  The clerk=s record was filed on June 22, 2007,
and supplemented on August 20, 2007.  The reporter=s record was filed October 15, 2007. 
Appellant=s brief was due November 14, 2007, but it was not filed.  On November 29,
2007, this Court issued an order stating that unless appellant submitted his
brief, together with a motion reasonably explaining why the brief was late,
within thirty days, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).  
Appellant,
who is pro se, responded and requested additional time to prepare and file his
brief.  The court granted appellant an extension of time to file his brief
until February 25, 2008.  Appellant filed a further motion for extension of
time, and the court granted additional time to March 18, 2008.  Appellant
submitted a brief that failed to comply with the Texas Rules of Appellate
Procedure.  Accordingly, on April 10, 2008, this Court ordered appellant=s brief stricken and redrawn, with
the amended brief due on or before April 30, 2008.  Appellant requested and
received a further extension of time to file his brief until May 30, 2008.  On
June 18, 2008, more than fifteen days after the deadline, appellant submitted
his brief.  Appellant was notified that the brief was marked AReceived@ only and that a motion for extension
of time was required.  To date, appellant has not filed a motion for extension
of time to file his brief, and his brief has not been filed..
Appellee
filed a motion to dismiss the appeal for want of prosecution.  More than ten
days have elapsed, and appellant has not filed a response to the motion.  See
Tex. R. App. P. 10.3.  
Accordingly,
we grant appellee=s motion.  The appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
24, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.